Citation Nr: 0525851	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-23 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and S.H.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Des Moines, Iowa, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In August 2005, the veteran and S. H. offered testimony 
before the undersigned Veterans Law Judge at a travel hearing 
of the Board sitting at the RO.  


FINDING OF FACT

The veteran's service-connected disabilities, in and of 
themselves, render him unable to work.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Given the 
determination reached in this decision, the Board is 
satisfied that adequate development has taken place and there 
is a sound evidentiary basis for resolution of this primary 
TDIU issue at present without detriment to the due process 
rights of the veteran.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board notes that, in evaluating a claim, it may consider 
only independent medical evidence to support the findings, 
and must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state the reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).

The Court has also indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment. Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
For the purposes of establishing a single disability 
evaluated at 60 percent, disabilities with a common etiology 
may be combined.  38 C.F.R. § 4.16(a).  Etiology refers to 
the causes or origin of a disease or disorder.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 585 (28th ed. 1994).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2004).

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any nonservice-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

The veteran is currently service connected for bilateral 
hearing loss rated as 60 percent disabling and for associated 
tinnitus rated as 10 percent disabling under VA's Schedule 
for Rating Disabilities, 38 C.F.R. § 4.130, Diagnostic Codes 
6100 and 6260, respectively, as of February 2003.  He is also 
service connected for residuals of appendectomy, rated as 0 
percent disabling effective from the same date.  The combined 
rating is 60 percent.  He filed his claim for TDIU in 
September 2003.

The veteran has asserted that he has not worked since 1983 
due to his service-connected bilateral hearing loss and 
associated tinnitus.  He does not dispute that he has other 
serious medical conditions now that are not service 
connected.  However, he maintains that he left his work at 
the railroad after many years due to hearing loss.  He has 
not been able to sustain employment since that time due to 
his hearing loss.  

VA treatment records and examination reports show severe to 
profound bilateral sensorineural hearing loss and tinnitus.  
A general medical examination also shows other serious 
conditions, such as coronary artery disease, congestive heart 
failure and chronic obstructive pulmonary disease.  No 
examination has addressed whether the service-connected 
disabilities would or would not impact the veteran's ability 
to be gainfully employed.

Nonetheless, as demonstrated at the travel Board hearing, the 
veteran's service-connected hearing loss and tinnitus have a 
profound effect on his ability to communicate.  He has a 10the 
grade education and a history of employment doing manual 
labor.  It is reasonable to infer that his service-connected 
disabilities seriously compromise his ability to obtain and 
sustain employment.  

An award of TDIU is based on the industrial inadaptability 
resulting solely from service-connected disabilities, and 
such a determination by VA must exclude the effect of any 
disability not awarded service connection.  See Blackburn v. 
Brown, 4 Vet. App. 395, 398 (1993).  In this case, examiners 
have indicated that the veteran's hearing loss and tinnitus 
are of a profound nature.  The credible testimony at the June 
2005 hearing is consistent with the service-connected 
disabilities and indicates that these service-connected 
problems have prevented him from working.  Resolving all 
doubt regarding the veteran's ability to function in a work 
setting in his favor, the Board finds that his service-
connected disabilities have prevented him from obtaining 
and/or maintaining substantially gainful employment.  See 38 
U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 4.16(b) (It is the 
established policy of the Department of Veterans Affairs that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
a grant of TDIU is warranted.


ORDER

A TDIU is granted, subject to pertinent regulatory criteria 
relating to the payment of monetary awards.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


